Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 26 July 1809
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
Atkinson July 26th 1809

I am rejoiced to hear that you, & my niece got home safe. Such little excursions are really advantageous to our Health—We require some relief from the same round of cares, & objects. Though I have often found myself fatigued at the time, yet the Friendship & cordiality of my Friends, has proved the balm of Life, & very beneficial to my health & spirits—
To your kind enquiries after my Abbys health I am sorry to say, that the pain, & soreness is yet troublesome in her Stomach—though not half so bad as it was—The week you left here, she was very sick, & appeared quite feverish—The Dr. was decided, that she must not think of going to Coos this Season—It was a sad dissapointment both to us, & Mr, & Mrs Webster—but what cannot be avoided, must be borne with Patience I am thankful she has so good a share, the “Yoke of Sickness,” which has oppressed her, in her Youth, will I hope teach her many Virtues, & induce her to turn her thoughts, & place her Dependance upon unchanging Objects—
I regret Mr Adams Embasy, because his Parents must be deprived for a time, of the endearing society of a most worthy Son; but upon a political account, I suppose, I ought to rejoice—
I lament the present loss, to the University at Cambridge—The Scholars hung upon his Lips, & the Honey which droped from the Orator, Philosopher, & Friend, was delicious to their Souls—
Mrs Little has parted with all her old cheese—I am glad to hear the morsel was agreeable to the President, I was almost ashamed to offer it to you—
I have been looking upon my shelf, & find the saucy Mice have tasted of all I had remaining—As the good President has been so zealous a Defender of native Rights, & Priviledges, the little Puny Race will claim theirs, & presume he will not issue an Interdiction—But hopes, he will be so just as to excuse their freedom in being the first Taster—
I am going to Haverhill to Day & will carry one, to go on as you proposed—If it should prove agreeable as the other, it will do me more good, than eating twenty myself—
In great haste, with much love to all, I am ever yours with sisterly / affection 
E— Peabody
Abby presents her Duty, & love—Elizabeth is well, & happy as a Queen—
